

116 HR 6565 IH: Emergency Ensuring Access to SNAP (EATS) Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6565IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Gomez (for himself, Mr. Harder of California, Mr. Panetta, Mr. García of Illinois, Mr. Soto, Ms. Barragán, Mr. Cárdenas, Ms. Sánchez, Mr. McGovern, Ms. Wilson of Florida, Mr. Kilmer, Mr. Kennedy, Mr. Grijalva, Mr. Swalwell of California, Mr. Cox of California, Mr. Cohen, Mrs. Hayes, Mr. Schiff, Mr. Carbajal, Ms. Jayapal, Ms. Jackson Lee, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo ensure that low-income college students are eligible for emergency supplemental nutrition assistance program benefits.1.Short titleThis Act may be cited as the Emergency Ensuring Access to SNAP (EATS) Act of 2020.2.SNAP preventing hunger among low-income college studentsBeginning with the first month that begins after the date of the enactment of this Act, and for each subsequent month through the end of the month following—(1)the month the current public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act based on an outbreak of coronavirus disease 2019 (COVID–19) is terminated, or(2)the end of the first college term following the end of such public health emergency,whichever is later, eligibility for supplemental nutrition assistance program benefits shall not be limited under section 6(e) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)). 